SEPARATE CONCURRING OPINION.
WOODSON, J.
I fully concur in all that my associates, Judges Lamm- and ValliaNt, have written in this case; and in doing so I wish to emphasize what is .said regarding the admission of the commercial reports preserved in the record. They are admissible in evidence in the first instance solely for the purpose of showing that the merchandise was sold upon the faith and credit given to them by the vendor, and not for the purpose of showing fraud on the part of the vendee — that must be done later and by other evidence. In order for the reports to be of any benefit to the vendor, he must not only show he sold the goods upon his faith in the truthfulness of the same, but he must go one step farther and' show that the vendee had knowledge or notice of their existence, and that he, the vendor, relied upon the vendee’s knowledge or notice of their existence in selling same. Both of those facts must be shown before the reports become vitalized; *35but, nevertheless, tbey are admissible in evidence in tbe first instance without first showing said knowledge or notice.
It would be impossible for the vendor to show that he relied upon the vendee’s knowledge or notice of the existence of said reports without first showing that they did in fact exist. As before stated, proof of notice of their existence on the part' of the vendee, and that the vendor relied upon that knowledge or notice, vitalized the reports and gave them potential force as evidence, but until that is shown they are inanimate and binding upon no one; and if said notice is not subsequently shown, then the proper practice is to either move the court to strike out the reports, or request an instruction withdrawing them from the consideration of the jury.
• The same practice prevails in the trials of causes involving fraudulent conveyances. The plaintiff must not only show fraud upon the part of the transferrer of the property, but he must go one step further and show that the transferee had knowledge or notice of that fraud before the fraud of the former is visited upon the latter; but the moment that is done, the fraud of the transferrer becomes the fraud of the transferee, and gives to it life and potentiality. If knowledge or notice of the former fraud- is not brought home to the latter, then all evidence of the fraud of the former, previously admitted, should be stricken out or withdrawn from the consideration of the jury.
I understand both opinions so hold.